Citation Nr: 0506241	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  00-10 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to service connection for joint pain, to 
including of the shoulder, elbows, and right hip as due to 
undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had a period of active duty for training 
(ACDUTRA) from January 1982 to July 1982, and a period of 
honorable active service from September 1990 to April 1991.  
The veteran had service in Southwest Asia from November 1990 
to April 1991.  He additionally had a period of service from 
April 1992 to January 1996, with an honorable discharge that 
may not be used for eligibility for Department of Veterans 
Affairs benefits.  He has asserted that his claim comes from 
the active duty period from September 1990 to April 1991.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

The appealed issue was before the Board in September 2003 and 
was then remanded for additional development.  It now returns 
to the Board for review.   


FINDING OF FACT

There is no current joint disability of the shoulders, 
elbows, or right hip due to an undiagnosed illness.  


CONCLUSION OF LAW

A condition of the shoulders, elbows, or right hip due to 
undiagnosed illness was not incurred in active military duty.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.317, 3.326, 3.655 (2004).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA 
fulfilled these requirements by issuance of a January 2003 
VCAA letter.  That development letter appropriately notified 
the veteran what VA would do and what the appellant must do 
in furtherance of his claim.  The letter informed him of what 
would be required for his claim for service connection for 
the disorders at issue to be granted.  The letter explicitly 
asked for the veteran to submit pertinent evidence he had 
that would further his claim, including in particular any 
evidence of undiagnosed illness to which the veteran's 
claimed joint pain of the shoulder, elbows, and right hip, 
could be attributed.  

Developing evidence of any joint pain, to including of the 
shoulder, elbows, and right hip, as due to undiagnosed 
illness, was also the subject of Board remand in September 
2003.  Development requested in that remand has been 
completed to the extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  A VA examination was conducted as 
requested, and while a follow-up examination was deemed 
necessary by the RO to properly address the claim, the 
veteran failed to appear for that follow-up examination, and, 
in keeping with Board remand instructions, the RO in its 
August 2004 supplemental statement of the case, properly 
informed the veteran of adjudication his claim based on the 
evidence of record based on his failure to appear for the 
examination, as directed by 38 C.F.R. § 3.655 (2004).  VA 
treatment records have also been obtained and associated with 
the claims folder.

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Service Connection Claim 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1113; 38 C.F.R. § 3.303.

Service connection may be granted under the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for undiagnosed chronic 
conditions linked to a veteran's participation in the Persian 
Gulf War.  A prerequisite for the awarding of service 
connection under this law is the presentation of sufficient 
and competent proof that that the veteran has manifested one 
or more signs or symptoms of an illness, to a compensable 
degree, which is supported by objective findings, and which 
by history, physical examination, and laboratory tests, 
cannot be attributed to a known clinical diagnosis, and that 
the chronic disability is the result of the undiagnosed 
illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The veteran here contends that he has an undiagnosed illness 
affecting the shoulders, elbows, and right hip, and that this 
was due to his service in Southwest Asia during the Persian 
Gulf War.  The veteran's service records confirm that he did 
serve in Southwest Asia during the Persian Gulf War during 
his interval of active, honorable service from September 1990 
to April 1991.  

The veteran underwent a VA examination in October 2003 for 
his complaints of multiple joint pain, and the veteran was 
thoroughly evaluated.  Range of motion of the respective 
joints was measured, the veteran's complaints of pain in the 
various joints was noted, and possible causes for these 
reported symptoms were addressed.  The examiner noted that 
the veteran had a low back strain in 1984, but could not 
attribute the veteran's current multiple joint pain symptoms 
to that injury.  The veteran also had a history of shattering 
the navicular bone of the right wrist, and had persistent 
limitation of functioning of the right hand noted by hand 
strength testing at the October 2003 examination.  X-rays 
showed absence of the navicular bone.  However, the veteran's 
multiple joint symptoms could not be attributed to that 
fracture.  The examiner considered possible causes for the 
veteran's complaints of multiple joint pain, but arrived at 
no cause.  This is consistent with other examinations which 
have recorded pertinent complaints but have revealed no 
competent findings of disability.  It is noted that there is 
no evidence of atrophy, neurological change, or significant 
functional involvement.

However, pertinently, the VA examiner also noted that there 
were also no objective findings to support the veteran's 
complaints of multiple joint pain.  X-rays of the respective 
joints appeared normal.  Range of motion, muscle strength, 
and reflexes were also within normal limits, except as 
present in the right hand as residuals of the shattered 
navicular bone.  There were no objective finding to support 
the complaints of multiple joint pain affecting the bilateral 
shoulders, bilateral elbows, and right hip.

The VA examiner provided addenda in November 2003 and 
December 2003.  In the November 2003 addendum, the examiner 
again reiterated that the veteran's history, including 
medical history, showed no incident that would have 
precipitated his current complained-of multiple joint pain.  
The examiner addressed the possibility of fibrocytis to 
account for some of the veteran's symptoms, noting that 
fibrocytis will manifest with symptoms of pain and weakness 
in the back, neck, and shoulders.  However, as the examiner 
concluded in the October 2003 examination report, there were 
no findings of weakness in those joints.  In the November 
2003 addendum, the examiner emphasized that there was a 
complete absence of neurological symptoms to support the 
veteran's complaints.  

In the December 2003 addendum, the examiner noted that in the 
original October 2003 examination report he had entertained, 
by exclusion of other possible diagnoses, the possibility of 
a diagnosis of fibromyalgia.  However, in the December 2003 
addendum the examiner noted that in the medical literature 
fibromyalgia is attributed to stress, but there was no 
appreciable stress in the veteran's history to which to 
attribute fibromyalgia, except possibly the veteran's remote 
history of service in the Gulf War.  The examiner concluded 
that the veteran's symptoms did not result directly from 
stress, and the examiner made no diagnosis of fibromyalgia.  
He instead recommended referral to a rheumatologist.  

Accordingly, the veteran was scheduled for a further VA 
examination by a rheumatologist in May 2004.  The claims 
folder contains documentation of the notice afforded the 
veteran, at his last known address of record, of that pending 
examination.  The veteran failed to appear for that 
examination.  By the August 2004 supplemental statement of 
the case, the veteran was informed that based on 38 C.F.R. §  
3.655 (2004), because he failed to show, without good cause 
shown, for the May 2004 VA examination for his original claim 
for service connection, his claim would be adjudicated based 
on the evidence of record.  The Board concurs that the claim 
must be adjudicated based on the evidence of record due to 
the veteran's failure to show for that examination.  It is 
noted that there has been no indication of any willingness to 
report for examination, nor is there reported good cause for 
missing the examination.

Because the October 2003 VA examination, and that examiner's 
addenda in November 2003 and December 2003, found no 
objective evidence of the veteran's complained-of joint pain 
of the shoulders, elbows, and right hip, and because 
objective evidence of disorders of those joints is not 
otherwise shown by VA treatment records, the Board concludes 
that there is no objective medical evidence to support a 
finding of undiagnosed illness.  Pain, in the absence of some 
disability or disorder shown is not a basis for granting 
service connection.  The other elements needed under the 
applicable provisions have not been shown, as described 
above.  Here there is no disability demonstrated so there is 
nothing to service connected.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

Absent objective evidence to support a finding of undiagnosed 
illness, the Board must deny the claim for service connection 
for joint pain of the shoulders, elbows, and right hip as due 
to Persian Gulf-related undiagnosed illness.  38 C.F.R. §  
3.317.  


ORDER

Service connection for joint pain of the shoulders, elbows, 
and right hip, claimed as due to undiagnosed illness, is 
denied.  


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


